ORDER
| ¶ Considering the Petition for Transfer to Disability Inactive Status filed by petitioner, Cynthia Ann Sternberg, and the findings and recommendation of the hearing committee,
IT IS ORDERED that Cynthia Ann Sternberg, Louisiana Bar Roll number 20912, be and she hereby is transferred to disability inactive status, pursuant to Supreme Court Rule XIX, § 22(C).
Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.
FOR THE COURT:
/s/ GREG G. GUIDRY JUSTICE, SUPREME COURT OF LOUISIANA